DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claims  6 and 14 are objected to because of the following informalities:
In claim 6, line 1, “or made of” should read “or is made of”.
In claim 14, line 2, “a dental polishing tool” should read “the dental polishing tool”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karazavian (US Patent Application Pub. No 20020081550).
Regarding claim 1, Karazavian teaches a dental polishing tool, (10, Fig. 1) comprising: an elongate strip (see annotated Fig. 1 below) having an abrading surface (36, 38, Fig. 1), a leading end (40, Fig. 1), and a trailing end (see annotated Fig. 1 below); at the leading end of the elongate strip, a tail having (42, Fig. 1) a length of at least one-half the length of the elongate strip (see annotated Fig. 1 below); wherein the tail comprises a flexible portion (42, Fig. 1) and a rigid tip (11b, Fig. 1) at the end of the tail, wherein the flexible portion is more flexible than the rigid tip ([0075] lines 6-9). The strip length adds up to 14 cm ([0084-0091] – “26”, “28” and “30” are each 2 cm in length, “36” and “38” are each 4 cm in length and “30” is made up of “32” and “34”). The length of the tail is between 5-15 cm ([0093] lines 5-6), indicating that the tail is at least one-half the length of the elongate strip. The ends 11a and 11b share the same function and are mutually located on the elongate strip (11), which allows access to the interproximal spaces ([0071] lines 1-10).

    PNG
    media_image1.png
    308
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    275
    media_image2.png
    Greyscale

Regarding identical claims 2 and 9, the dental polishing tool of claim 1 (10, Fig. 1), wherein the tail is at least the same length as the elongate strip (see annotated Fig. 1 below). Karazavian teaches the elongate strip has a length of 8 cm (see rejection above). Karazavian also teaches the tail having a length ranging between 5-15 cm ([0092] lines 5-6), indicating that the tail can be 8 cm or more in length. 

    PNG
    media_image2.png
    197
    275
    media_image2.png
    Greyscale

Regarding claim 3, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the leading end (40) of the elongate strip has a tapered shape ([0092] lines 1-4 and see Fig. 1). 
 Regarding claim 7, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the length of the tail is in the range of 5-45 cm ([0092] lines 5-6). 
 Regarding claim 8, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the width or diameter of the tail is in the range of 0.5-5.0 mm ([0071] lines 7—11).
Regarding claim 10, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the length of the elongate strip is 13 cm or longer (see annotated Fig. below and [0084] - [0091]).

    PNG
    media_image2.png
    197
    275
    media_image2.png
    Greyscale

Regarding claim 11, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the width of the elongate strip is in the range of 1.8 - 7.0 mm ([0056] lines 7-9).  
Regarding claim 12, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the thickness of the elongate strip is in the range of 0.04-0.2 mm ([0056] lines 9-11).
Regarding claim 13, Karazavian teaches the dental polishing tool of claim 1 (10, Fig. 1), wherein the elongate strip has a length-to-width ratio in the range of 30-90. As shown above, the elongate strip has a length of 14 cm and its width can be between 0.5-10 mm. 14 cm converts to 140 mm, and the length-to-width ratio is calculated by simply dividing the length by the width. If the width of the strip is anywhere between 1.56-4.6 mm, which falls within the disclosed range, the length-to-width ratio will fall within the range of 30-90 (e.g. 140/1.56=89.7 or 140/4.6=30.4).
	Regarding claim 14, Karazavian teaches a method of performing a dental procedure (abstract), comprising: using a dental polishing strip of claim 1 (abstract); 
inserting the tail into a gap between two adjacent teeth ([0072] lines 1-8); 
pulling on the tail to draw the elongate strip into a position between the teeth ([0072] lines 8-10);
grasping the elongate strip with one hand on one side of the strip towards the leading end ([0112] lines 15-19); 
grasping the elongate strip with the other hand on the other side of the strip towards the trailing end ([0104] 1-5); 
sliding the elongate strip between the teeth in a reciprocating manner ([0112] lines 15-19).  
Karazavian discloses that the tool requires manual handling, by a dentist, and requires sliding in a reciprocating manner, indicating that it has to be pulled toward and away from either end of the strip. 
Regarding claim 15, Karazavian teaches a method of performing a dental procedure (see rejection above), wherein the two adjacent teeth are each independently a molar or premolar tooth (see Fig.6).
  Regarding claim 16, Karazavian teaches a method of performing a dental procedure (see rejection above), wherein the step of inserting the tail is performed by passing the rigid tip through the gap ([0075] lines 1-9).
Regarding claim 17, Karazavian teaches a method of performing a dental procedure (see rejection above), wherein the step of inserting the tail is performed by sliding the flexible portion of the tail between two adjacent teeth ([0073] lines 1-4 and see Fig. 6).
Regarding claim 18, Karazavian teaches a method of performing a dental procedure (see rejection above), wherein the leading end of the elongate strip has a tapered shape (see “40” annotated Fig. 1 below) that facilitates drawing of the elongate strip between the teeth ([0092] lines 1-4). 


    PNG
    media_image3.png
    344
    389
    media_image3.png
    Greyscale

  Regarding claims 19-20, Karazavian teaches a method of performing a dental procedure (see rejection above), wherein the tail is inserted between the teeth with the elongate strip on the exterior .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karazavian (US Patent Application Pub. No 20020081550), as evidenced by Ochs et al. (US Patent No 8539966).
Regarding claims 4-5, Karazavian teaches the dental polishing tool of claim 1 (Karazavian, 10, Fig. 1), wherein the flexible portion is made from dental floss material (Karazavian [0093] lines 5-6, such as nylon), and wherein the rigid tip is made from woven fibrous material (Karazavian [0071] lines 7-11). However, Karazavian does not explicitly teach wherein the flexible portion of the tail has a multifilament construction or wherein the rigid tip has a monofilament construction, and does not specify a monofilament or multifilament structure for either element.
Ochs teaches a dental tape (Ochs, 10, Fig. 1) in the same field of endeavor of making dental polishing strips for interdental cleaning and plaque removal (Ochs, Col. 1 lines 11-13). Ochs discloses that multifilament yarn, specifically nylon, provides more fray resistance and a better cleaning floss (Ochs [0003] lines 10-15). Ochs also discloses that monofilament yarn, such as PTFE, provides good ease of insertion, but does not clean well or remove particles from the space between the teeth (Ochs [0003] lines 1-24). 

Regarding claim 6, Karazavian teaches the dental polishing tool of claim 1 (Karazavian, 10, Fig. 1), but does not explicitly teach wherein the flexible portion of the tail has a different construction or [is] made of a different material than the rigid tip of the tail.  
Ochs teaches a dental tape (Ochs, 10, Fig. 1) in the same field of endeavor of making dental polishing strips for interdental cleaning and plaque removal (Ochs, Col. 1 lines 11-13). Ochs discloses the advantages of the two different material construction: multifilament yarn, specifically nylon, which provides more fray resistance and a better cleaning floss (Ochs [0003] lines 10-15) and monofilament yarn, such as PTFE, which provides good ease of insertion, but does not clean well or remove particles from the space between the teeth (Ochs [0003] lines 1-24). This evidence provided by Ochs implies that the two different material compositions serve distinct outcomes. 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date to have the flexible portion and the rigid portion of the tail be materially different because each structure is contributing a different purpose to the product, their services requiring one to be flexible and encase around a tooth, and one to be rigid for easier insertion between two teeth.  
Conclusion
13.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 document attached to this Office Action.

should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JACQUELINE JOHANAS can be reached on 571-270-5085. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772